


110 HR 6492 IH: Accountability in Deferred Prosecution

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6492
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Pascrell (for
			 himself, Mr. Pallone,
			 Ms. Linda T. Sánchez of California,
			 and Mr. Conyers) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To regulate certain deferred prosecution agreements and
		  nonprosecution agreements in Federal criminal cases.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability in Deferred Prosecution
			 Act of 2008.
		2.DefinitionsIn this Act—
			(1)the term
			 deferred prosecution agreement means an agreement between a
			 Federal prosecutor and an organization to conditionally defer prosecution of
			 that organization in a criminal case in which charges are filed;
			(2)the term nonprosecution
			 agreement means an agreement between a Federal prosecutor and an
			 organization to conditionally decide not to file criminal charges against the
			 organization;
			(3)the term
			 organization means a person or entity other than an individual;
			 and
			(4)the term
			 independent monitor means a person or entity outside the
			 Department of Justice that is selected to oversee the implementation of a
			 deferred prosecution agreement or nonprosecution agreement.
			3.Legal equivalence
			 of nonprosecution agreement and deferred prosecution agreementA nonprosecution agreement shall be subject
			 to all the requirements this Act and other law imposes on deferred prosecution
			 agreements.
		4.Administrative
			 guidelines on agreements
			(a)In
			 generalIn order to promote
			 uniformity and to assist prosecutors and organizations as they negotiate and
			 implement deferred prosecution agreements and nonprosecution agreements, the
			 Attorney General shall, not later than 90 days after the date of the enactment
			 of this Act, issue public written guidelines for deferred prosecution
			 agreements and nonprosecution agreements.
			(b)Matters
			 guidelines To coverThe
			 guidelines issued under this section shall provide direction in the following
			 areas:
				(1)The circumstances
			 in which an independent monitor is warranted for the agreement, the duties and
			 authority of such a monitor, and to whom the monitor owes those duties.
				(2)What terms and
			 conditions are appropriate in the agreement, including when, whether, and the
			 degree to which Federal prosecutors should seek monetary penalties,
			 restitution, civil settlements, and post-monitoring conditions.
				(3)Whether the
			 agreement should include some or all of the requirements of section 8B2.1 of
			 the United States Sentencing Guidelines for compliance and ethics
			 programs.
				(4)The process by
			 which the Department of Justice decides that the organization has successfully
			 satisfied the terms of the agreement.
				(5)The manner and
			 method for determining a breach of the agreement.
				(6)The extent of
			 joint involvement of regulatory agencies in connection with the agreement and
			 the division of responsibilities with those agencies.
				(7)The period during
			 which the agreement should remain in effect.
				(8)What constitutes
			 the cooperation, if any, required by the agreement from the organization and
			 its employees with respect to any ongoing criminal investigations, including
			 the length of the obligation to cooperate.
				(9)When and why it
			 would be appropriate for Federal prosecutors to enter into a nonprosecution
			 agreement rather than a deferred prosecution agreement.
				5.Selection and
			 compensation of independent monitors of agreements
			(a)Rules for
			 selection of monitorsThe
			 Attorney General shall establish rules for the selection of independent
			 monitors in connection with deferred prosecution agreements.
			(b)National list of
			 possible monitorsSuch rules shall provide for the creation of a
			 national list of organizations and individuals who have the expertise and
			 specialized skills necessary to serve as independent monitors. The Attorney
			 General shall place the list on the public website of the Department of
			 Justice.
			(c)Open selection
			 processSuch rules shall also
			 provide for an open, public, and competitive process for the selection of such
			 monitors. The Department of Justice shall, subject to the approval of the
			 court, appoint the independent monitor from the national list created under
			 this section.
			(d)CompensationThe
			 Attorney General shall establish a fee schedule for the compensation of
			 independent monitors and their support staff, and place that fee schedule on
			 the public website of the Department of Justice. Before a deferred prosecution
			 agreement that entails monitoring is entered into, this schedule shall also be
			 provided to each organization that is to be monitored pursuant to that
			 agreement.
			6.Restrictions
			 relating to agreements
			(a)Payments to
			 unrelated third partiesA
			 deferred prosecution agreement shall not require an organization to pay money
			 to a third party, other than a monitor or the monitor’s staff, if the payment
			 is unrelated to the harm caused by the defendant’s conduct that is the basis
			 for the agreement.
			(b)Impartiality in
			 selection of independent monitorsAttorneys who are or might participate in
			 the prosecution of the case against an organization to be monitored shall have
			 no role in the selection of the independent monitor, other than suggesting
			 qualifications for the monitor.
			(c)Treatment of
			 violations as conflicts of interestThe Attorney General shall
			 take appropriate steps to treat a violation of this section as a conflict of
			 interest and to remedy any such conflicts of interest.
			7.Judicial
			 oversight of agreements
			(a)Court approval
			 of agreementThe Government shall file each deferred prosecution
			 agreement in an appropriate United States district court. The court shall
			 approve the agreement if the court determines the agreement is consistent with
			 the guidelines for such agreements and is in the interests of justice. The
			 agreement shall take effect on the approval of the court.
			(b)Quarterly
			 reportsEach party to the agreement and any independent monitor
			 required under the agreement shall submit to the court in which the agreement
			 is filed quarterly reports on the progress made toward the completion of the
			 agreement, and describing any concern the filer has about the implementation of
			 the agreement. In the final quarterly report, the independent monitor shall
			 include a full and itemized statement of the work done and the compensation
			 earned for that work.
			(c)Court
			 reviewThe court shall, on motion of any party or the independent
			 monitor if there is one, review the implementation or termination of the
			 agreement, and take any appropriate action, to assure that the implementation
			 or termination is consistent with the interests of justice.
			8.Public disclosure
			 relating to deferred prosecution agreements
			(a)Disclosure on
			 Department of Justice websiteUpon the taking effect of a deferred
			 prosecution agreement, the Attorney General shall place the text of the
			 agreement on the public website of the Department of Justice, together with all
			 the terms and conditions of any agreement or understanding between an
			 independent monitor appointed pursuant to that agreement and the organization
			 monitored.
			(b)Exceptions
			 approved by courtSubject to the limitation in subsection (c),
			 the court may, upon petition of any interested party, approve an exception to
			 the requirements of this section for good cause shown. Good cause includes that
			 the information proposed to be excepted from the requirements is proprietary,
			 confidential, or a trade secret.
			(c)Minimum
			 disclosureThe court may not approve an exception from the
			 requirements of this section for the fact that the deferred prosecution
			 agreement has been filed with the court, the name of the organization to which
			 it pertains, or the identity and financial terms agreed upon with respect to
			 any independent monitor chosen in connection with the agreement.
			
